Citation Nr: 1140393	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  03-16 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for chronic Barrett's esophagus claimed as the result of asbestos exposure.

2.  Entitlement to service connection for chronic hypertension.

3.  Entitlement to service connection for a lung disorder, to include as due to exposure to asbestos.

4.  Entitlement to an evaluation in excess of 10 percent disabling for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from December 1958 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2002 and March 2006 rating decisions of the Cleveland, Ohio, Regional Office (RO).

In October 2002, the RO denied service connection for chronic left wrist injury residuals to include arthritis, chronic bilateral heel spurs, chronic lumbosacral spine degenerative disc disease, chronic bilateral hearing loss disability, chronic skin cancer, chronic Barrett's esophagitis, chronic nasopharyngeal cancer claimed as the result of asbestos exposure, and chronic hypertension.

In July 2004, the RO, in pertinent part, granted service connection for both chronic bilateral hearing loss disability and chronic facial basal cell carcinoma residuals and assigned noncompensable evaluations for those disabilities.  In July 2005, the Veteran was afforded a hearing before a Veterans Law Judge sitting at the RO.  In September 2005, the Board remanded the Veteran's appeal to the RO for additional action.

In March 2006, the RO denied service connection for a lung disorder, to include as due to exposure to asbestos, and an evaluation in excess of 10 percent disabling for tinnitus.  The Veteran subsequently perfected an appeal regarding these issues and requested a hearing before a Veterans Law Judge.

In October 2006, the RO, in pertinent part, granted service connection for lumbar spine degenerative disc disease and strain; assigned a 20 percent evaluation for that disability; granted service connection for right heel spurs, left heel spurs, and left wrist fracture residuals including arthritis; and assigned 10 percent evaluations for those disabilities.  

In January 2007, the Veteran was informed that the Veterans Law Judge who had conducted his July 2005 hearing on the issues of entitlement to service connection for chronic Barrett's esophagitis, chronic nasopharyngeal cancer claimed as the result of asbestos exposure, and chronic hypertension was no longer employed by the Board and he therefore had the right to an additional hearing before a different Veterans Law Judge.  In January 2007, the Veteran informed the Board that he did not want an additional hearing before a Veterans Law Judge.  The Board notes that a transcript of the July 2005 has been associated with the claims file.  

In an April 2007 decision, the Board denied service connection for chronic Barrett's esophagus claimed as the result of asbestos exposure, chronic nasopharyngeal cancer claimed as the result of asbestos exposure, and chronic hypertension.  The Veteran subsequently appealed the Board's April 2007 denial of these claims to the United States Court of Appeals for Veterans Claims (Court).  In a November 2008 memorandum decision, the Court vacated the Board's decision and remanded the case to the Board for further appellate review.  Thereafter, in April 2010 the Board remanded the Veteran's claims for additional development consistent with the Court's memorandum decision.

In a rating decision dated in July 2011 the Veteran was granted service connection for residuals of nasopharyngeal cancer.  As this represents a complete grant of the benefit sought on appeal, that issue is no longer before the Board for consideration.

In September 2011 the Veteran submitted additional material for consideration to the RO.  Thereafter, this material was received by the Board in October 2011.  The Board notes that this material is not relevant to the issues on appeal and, therefore, remand for RO consideration is not necessary.  See 38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c) (2011).

In a written argument dated in October 2011, the Veteran's accredited representative raised the issue of entitlement to an earlier effective date for increased rating for lumbar spine disability.  As this matter is not currently developed or certified for appellate review, it is referred to the RO for appropriate action.

The issues of entitlement to service connection for a lung disorder, to include as due to exposure to asbestos, and entitlement to an evaluation in excess of 10 percent disabling for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Chronic Barrett's esophagus was not manifested during or for many years after active service.  The Veteran's chronic Barrett's esophagus has not been objectively shown to have been incurred in or aggravated by the Veteran's active service.  

2.  Chronic hypertension was not manifested during or for many years after active service.  The Veteran's chronic hypertension has not been objectively shown to have been incurred in or aggravated by the Veteran's active service.  


CONCLUSIONS OF LAW

1.  Chronic Barrett's esophagus claimed as the result of asbestos exposure was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2011).  

2.  Chronic hypertension was not incurred in or aggravated by active service and may not be presumed to have been incurred during such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in August 2002 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted private treatment records from Cumberland Cardiology, King's Daughters Medical Center, Kentucky Heart and Vascular Physicians, Dr. J.M., University of Texas MD Anderson Hospital and Tumor Institute at Houston, and Adena Health Systems, and was provided an opportunity to set forth his contentions during the hearing before a Veterans Law Judge.  The appellant was afforded a VA medical examination in September 2003 regarding his claim of entitlement to service connection for Barrett's esophagus.  

The Board notes that the Veteran has not been afforded a VA medical examination in regard to his claim of entitlement to service connection for chronic hypertension.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A, § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, as discussed below, there is no indication of any hypertension in the Veteran's service treatment records, the Veteran was not diagnosed with hypertension until many years after separation from service, and there is no indication in that the Veteran's hypertension may be related to his active service.  As such, the Board finds it unnecessary to afford the Veteran a medical examination regarding his claim of entitlement to service connection for hypertension.

As noted above, in a November 2008 memorandum decision the Court vacated the Board's April 2007 decision and remanded the claims for additional development consistent with the findings of the memorandum decision.  The Court found that VA did not adequately attempt to locate the records of the Veteran's private treatment dated since 1981 or provide the Veteran with adequate notice of an inability to locate these records.  In addition, the Court found that VA did not provide the Veteran with adequate notice of the inability to obtain the records regarding the Veteran's claim for Social Security Administration (SSA) disability benefits and provide an explanation of the efforts made to obtain the records, a description of further action VA would take on the claim, and notice that the Veteran would be responsible for providing the SSA records.

In April 2010 the Board remanded the Veteran's claims for the Veteran to be notified of VA's inability to obtain his SSA records.  In addition, the Board ordered that attempts be made to obtain outstanding private treatment records of the Veteran including those regarding the Veteran's surgery in 1984 and, if these records were unavailable, notify the Veteran of such.

The Veteran was notified in a letter dated in April 2010 that the SSA records were unavailable and had been destroyed.  The Veteran was asked to submit any SSA records in his possession.  In the same letter the Veteran was informed that he should identify all the non-VA healthcare providers who have treated him including those from 1984.  

The Veteran was again asked to identify and provide authorization to obtain private treatment records since March 1981 and particularly those from the Veteran's neck surgery in 1984 in a letter dated in November 2010.

Additional private treatment records, including those regarding the Veteran's neck surgery in the 1980's have been associated with the claims file.

Therefore, based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's April 2010 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

A.  Chronic Barrett's Esophagus

The Veteran's service medical records make no reference to chronic Barrett's esophagus.  

Post service treatment records reveal that the Veteran complained of epigastric distress in November 1985.  In May 1992 the Veteran underwent an upper gastrointestinal examination including kidney, ureter, bladder (KUB).  This examination revealed no abnormalities in the esophagus, stomach, or duodenum.

In May 1992 the Veteran underwent a barium swallow that revealed asymmetry of the valleculae.  There were no abnormalities in the piriform sinuses and no abnormalities in the cervical esophagus with the exception of the lower portion that was deviated to the left, the cause of which could not be determined.  The vocal cords moved normally and there were no abnormalities in the mid or lower esophagus.  There was no hiatal hernia.

In November 1997 the Veteran was noted to have a history of Barrett's esophagus.  A March 1999 VA treatment record states that the Veteran had been diagnosed with Barrett's esophagus in approximately 1994.  

In his August 2002 Veteran's Application for Compensation or Pension (VA Form 21-526) and an attachment thereto, the Veteran advanced that he sustained Barrett's esophagus as the result of his exposure to asbestos while aboard a naval vessel.  

In March 2003 the Veteran underwent a chest X-ray that showed a possible pleural thickening or possible pleural calcification near the fourth right anterior costal margin.  The Veteran was noted to have a history of asbestosis.

An April 2003 VA computerized tomography (CT) study of the thorax noted that the Veteran had "a history of asbestosis (sic) exposure."  Impressions of a "few pulmonary nodules with pleural thickening at the right upper lobe" and "no evidence of lung mass" were advanced.   

A September 2003 private upper gastrointestinal endoscopy revealed Barrett's esophagus.  Biopsy revealed squamous and gastric type mucosa with intestinal metaplasia consistent with Barrett's esophagus but was negative for dysplasia.  There was mild chronic inflammation.

At a September 2003 VA examination for compensation purposes, the Veteran was noted to have been diagnosed with Barrett's esophagus in approximately 1997.  An assessment of "Barrett's esophagus with gastroesophageal reflux disease" was advanced.  The examiner commented that:

It is of the examiner's opinion that the patient's history of nasopharyngeal cancer as well as Barrett's esophagus is not due to exposure of asbestos in the service.  Extensive review of literature shows no correlation between asbestos exposure and nasopharyngeal cancer or Barrett's esophagus.  

In an October 2004 written statement, the Veteran advanced that he had been informed that "Barrettes esphagitis" was "consistant (sic) with asbestos it starts in the nose and then travels to the throat then over a period of time on down to the lower areas."  

At the July 2005 hearing before a Veterans Law Judge sitting at the RO, the Veteran testified that: he had served as an engineman aboard the U.S.S. Lansing and the U.S.S. Kidd; was extensively exposed to asbestos during the course of his military duties; and his esophagus had been "completely ate away."  The accredited representative advanced that the Veteran had been diagnosed with asbestosis by the VA.  

An August 2008 esophagogastroduodenoscopy (EGD) revealed Barrett's esophagus.

In May 2009 the Veteran was indicated to have undergone an EGD in February 2009 that revealed distal esophagitis.  Pathology revealed benign gastric mucosa with stain negative for H. pylori.  The lower zone showed intestinal metaplasia without dysplasia. 

In October 2009 the Veteran underwent a chest X-ray that was reported to be abnormal and to reveal questionable wall thickening in the distal esophagus.  

The Board has reviewed the probative evidence of record including the Veteran's testimony and written statements on appeal.  Chronic Barrett's esophagus was first clinically manifested in 1994, some 32 years after service separation.  No competent medical professional has attributed the Veteran's chronic Barrett's esophagus to active service and his apparent in-service asbestos exposure.  The VA examiner at the September 2003 VA examination for compensation purposes stated that the Veteran's Barrett's esophagus could not be attributed to asbestos exposure given that an "extensive review of literature shows no correlation between asbestos exposure" and Barrett's esophagus.  The Veteran asserts that he was exposed to asbestos while aboard several naval ships which precipitated his chronic Barrett's esophagus.  The Veteran's claim is supported solely by his accredited representative's written statements and his own testimony and written statements.  The Board notes that a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran is not competent to render an opinion requiring specialized education, training, or experience.  38 C.F.R. § 3.159(a)(2).  The Board finds the opinion of the VA examiner to be more probative than the Veteran's and his representative's statements as it is based upon examination of the Veteran as well as "extensive review of the literature."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As the preponderance of the evidence is against a finding that the Veteran's chronic Barrett's esophagus was incurred in or aggravated by active service, entitlement to service connection for Barrett's esophagus is denied.  

B.  Chronic Hypertension 

The Veteran's service medical records make no reference to chronic hypertension.  

The Veteran's post service treatment notes reveal that the Veteran had a blood pressure reading of 150/100 in May 1983.  A March 1999 VA treatment record states that the Veteran had a 10 year history of hypertension.  An April 1999 treatment note indicates that the Veteran had hypertension since 1980.  The Veteran was noted to be diagnosed with hypertension in July 1999.  

In his August 2002 Veteran's Application for Compensation or Pension (VA Form 21-526) and the attachment thereto, the Veteran advanced that he experienced significant stress while serving aboard the U.S.S. Lansing associated with a severe storm which had threatened to sink the ship.  He believed that such stress precipitated his chronic hypertension.  

In his April 2003 substantive appeal, the Veteran advanced that he "had more than the normal share of stress related incidents while serving aboard ship."  He believed that his chronic hypertension was "started" by an incident in which he fell 10 feet between decks; injured his back; and broke his arm.  

At the July 2005 hearing before a Veterans Law Judge sitting at the RO, the Veteran stated that he had experienced significant stress while aboard the U.S.S. Lansing and the U.S.S. Kidd.  

A review of the clinical record indicates that the Veteran's chronic hypertension was initially manifested in approximately 1980, some 18 years after service separation.  The Veteran and his accredited representative assert that the Veteran developed chronic hypertension as the result of his stressful experiences aboard several naval vessels.  The Veteran's contentions are supported solely by his accredited representative's written statements and his own testimony and written statements.  The Board notes that a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran is not competent to render an opinion requiring specialized education, training, or experience.  38 C.F.R. § 3.159(a)(2).  As such, the Board finds the Veteran and the Veteran's representative not competent to render an opinion regarding the etiology of the Veteran's hypertension.  Therefore, as the preponderance of the evidence is against a finding that the Veteran's chronic hypertension was incurred in or aggravated by the Veteran's active service, entitlement to service connection for chronic hypertension is denied.

In reaching the decisions above the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against entitlement to service connection, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for chronic Barrett's esophagus claimed as the result of asbestos exposure is denied.

Entitlement to service connection for chronic hypertension is denied.


REMAND

The Veteran perfected his substantive appeal in regard to the issues of entitlement to service connection for a lung disorder, to include as due to exposure to asbestos, and entitlement to an evaluation in excess of 10 percent disabling for tinnitus in July 2006.  He indicated at that time that he desired to have a hearing before a Veterans Law Judge of the Board at the VA Regional Office in Huntington, West Virginia.  To date, the Veteran has not been scheduled for a hearing before a Veterans Law Judge at his local RO.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a Veterans Law Judge at his local RO.  He and his representative should be given an opportunity to prepare for the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


